DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 are cancelled.
Claims 11-22 are pending.
Claims 23-30 are withdrawn from further consideration.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, the examiner suggests the limitation “the separating zone consist of a material…” read “the separating zone consists of a material…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20160200024 A1), and further in view of Batchelder et al. (US5764521 A) and Takagi et al. (WO2007116904).
Regarding claim 11, Kim teaches an extruder (screw-drive extruder 100) for a system for
the additive manufacture ([0013] a screw-drive extruder for an additive manufacturing system) of freely formable metal parts from a composite material ([0004] metal or metal-
In the same field of endeavor pertaining to an extruder that extrudes thermoplastic materials, Takagi teaches wherein the funnel (hopper 13; Figure 2) of the feed zone is provided with active cooling ([0132] hopper 13 may include a cooling means such as a water cooling jacket) aside from cooling of other sections ([0132] They can also be applied to screws with mixing sections). Providing active cooling to a funnel prevents bridging of the thermoplastic resin ([0132] in order to prevent bridging of acrylic resin).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hopper of Kim to have a cooling means such as a water cooling jacket, as taught by Takagi, for the benefit of preventing bridging of the thermoplastic resin.
Further, Kim fails to teach the nozzle is an exchangeable nozzle. In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus, Batchelder teaches the nozzle is an exchangeable nozzle (removable nozzle 338; see 338 in Figure 3). The extruder configuration in Figure 3 provides high pressure, quick pressure agility, and pressure uniformity in the extruder (col 5 line 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle of Kim be an exchangeable nozzle, as taught by Batchelder, for the benefit of having an extruder with high pressure, quick pressure 
Regarding claim 12, Kim modified with Batchelder and Takagi teaches the extruder of claim 11. Further, Kim teaches wherein the mechanical drive includes a screw (screw 10; see Figure 2)) arranged in the housing ([0027] screw 10 rides within a bore 23 of an outer housing 20).
Regarding claim 13, Kim modified with Batchelder and Takagi teaches the extruder of claim 12. Further Kim teaches wherein a shaft diameter of the screw is greater in the plasticating and homogenizing zone than in the feed zone and than in the separating zone ([0026] screw 10…has a conical configuration, as best shown in FIG. 2; see screw 10 in Figure 1 increasing with diameter from the feed zone to the separating zone and the plasticating and homogenizing zone).
Regarding claim 14, Kim modified with Batchelder and Takagi teaches the extruder of claim 13. Further, Kim teaches wherein the screw is formed conically and increases uniformly from the feed zone to an end of the plasticating and homogenizing zone ([0026] screw 10 terminates in a tip 19, which in one embodiment has a conical configuration, as best shown in FIG. 2; see screw 10 in Figure 1 increasing with diameter from the feed zone to the separating zone and the plasticating and homogenizing zone).
Regarding claim 15, Kim modified with Batchelder and Takagi teaches the extruder of claim 12. Further, Kim teaches wherein a shaft of the screw in the separating zone consist of a 
Regarding claim 16, Kim modified with Batchelder and Takagi teaches the extruder of claim 11. Further, Kim teaches wherein the material of the housing in the feed zone and in the plasticating and homogenizing zone consists of aluminum ([0029] upper and lower housing portions 22, 24 may be constructed of 6061 aluminum alloy).
Regarding claim 17, Kim modified with Batchelder and Takagi teaches the extruder of claim 11. Further, Kim teaches wherein the material of the separating zone of the housing consists of a heat-resistant plastic or ceramic ([0029] the thermal insulation flange 26 may be constructed, for example, of polyether ether ketone (PEEK) and further the examiner notes that ceramic is only claimed in the alternative and need not be taught by the references).
Regarding claim 18, Kim modified with Batchelder teaches the extruder of claim 16. Further, Kimn teaches wherein the material of the separating zone of the housing consists of a polyetherether ketone or of polysulfone ([0029] the thermal insulation flange 26 may be constructed, for example, of polyether ether ketone (PEEK)).
Regarding claim 19, Kim modified with Batchelder teaches the extruder of claim 11. Further, Kim teaches wherein the mechanical drive includes a star wheel or drive wheels ([0034] the motor 90 drives the extruder through a 51:1 planetary reduction gear).

s 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20160200024 A1), Batchelder et al. (US5764521 A) and Takagi et al. (WO2007116904) as applied to claim 19, and further in view of Shimizu et al. (JP2000144205 A).
Regarding claim 20, Kim modified with Batchelder teaches the extruder of claim 19. Further Kim teaches a positive-pressure line or metering device (supply conduit 110) for charging with a material in solid form ([0012] this screw moves solid plastic pellets from ab gravity-fed or other feed hopper, down into a section of the extruder). However, Kim modified with Batchelder and Takagi fails to teach wherein a positive-pressure line or metering device for charging with the composite material in solid form in the form of a thermoplastic binder and metal particles are arranged on the mechanical drive for the composite material to be extruded.
In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus Shimizu teaches the composite material in solid form is in the form of a thermoplastic binder and metal particles (Abstract: metallic powder or an intermetallic compound powder is mixed in a binder consisting of a thermoplastic resin) for the composite material to be extruded (Abstract: the compound is successively injection-molded from a nozzle). Using a composite material of a thermoplastic binder and metal particles for the additive manufacturing of metal composite products allows for products with complex shape configurations which are difficult to achieve with casting and conventional machining ([0018] product of complex three-dimensional shape by methods such as precision casting or conventional machining, it cannot process is complicated and extremely easy to obtain hardly, and is virtually impossible in many cases).

Regarding claim 21, Kim modified with Batchelder, Takagi and Shimizu teaches the extruder of claim 20. However, Kim fails to teach wherein the metering device is formed as a star wheel feeder.
In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus, Batchelder teaches wherein the metering device is formed as a star wheel feeder (see pulleys 306 in Figure 3; col 4 line 28-30). The feeding configuration increases the extrusion material pressure and causes the extrusion material to be in a flowable form (col 4 line 39-45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the metering device of Kim modified with Batchelder, Takagi, and Shimizu to be formed as a star wheel feeder, as taught by Batchelder, for the benefit of increasing the extrusion material pressure and causing the extrusion material to be in a flowable form.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20160200024 A1), Batchelder et al. (US5764521 A) and Takagi et al. (WO2007116904) as applied to claim 11, and further in view of Crump et al. (US5121329 A).
Regarding claim 22, Kim modified with Batchelder and Takagi teaches the extruder of claim 11. However, Kim fails to teach wherein the extruder comprises a flexible tube for transporting the composite material from the mechanical drive to a heated portion of the housing.
In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus, Crump teaches the extruder comprises (see Figure 5) a flexible tube (flexible strand 110) for transporting the composite material (col 9 line 39-41) from the mechanical drive (drive motor 146) to a heated portion of the housing (col 9 line 55-59). The flexible tube’s small, predetermined diameter permits accurate control over the volume flow rate of the dispensing material (col 12 line 66-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the extruder of Kim modified with Batchelder and Takagi to comprise a flexible tube for transporting the composite material from the mechanical drive to a heated portion of the housing, as taught by Crump, for the benefit of having accurate control over the volume flow rate of the dispensing material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743